Applicants’ response has overcome the prior art rejection over Porsch et al.  The claims specifically require that the composition have greater elongation compared to the composition without the silane functional additive.  As noted by applicants, referring to Example 5 in Porsch et al. the addition of the trisilane prepared from polypropylene triol, the elongation decreases.  As such even if one were to use a polyethylene triol rather than the polypropylene triol, the skilled artisan would not have been expected to obtain a different result as shown.  

Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 8 reference to “the polyol selected from a water miscible polyol…” lacks antecedent basis.
	In claim 9 reference to “the polyol having a linear ethylene oxide backbone and a functionality of about 3” lacks antecedent basis.

Claim 1 is objected to as containing a minor typographical error in which “the silane functional additive being he reaction…” should be “the”.  

During an updated review of the prior art the Examiner has unearthed some new, relevant, prior art reference as found in the new grounds of rejection below.  Note that the EP reference 3 067 375 applies to an embodiment that had previously been with-drawn from consideration (as being directed to a non-elected species) such that claim 10 is currently under consideration.  Claims 11 and 16 remain withdrawn from consider-ation as being directed to a non-elected species in an application in which no generic claim has been held allowable.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 4, 6 to 10, 12 to 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3 067 375, herein referred to as EP ‘375.
	EP ‘375 teaches silylated polyurethanes.  In this rejection the silylated polyure-thanes correspond to the silane functional additive.  See paragraphs 11 and on in which triisocyanate is reacted with a polyol to form hydroxyl terminated polyurethane.  This results in a polyol having a nitrogen atom in the backbone and a functionality of equal or greater than 3.  This is then reacted with an isocyanatosilane.  See paragraph 25.  In this manner the claimed silane functional additive in claim 1 and claim 10 is anticipated.
	On the other hand note that paragraph 16 specifically teaches a polyethylene oxide polyol such that, once this is reacted with the triisocyanate, a silane functional additive having a linear ethylene oxide backbone is formed. This forms a polyol having a linear ethylene oxide backbone and a functionality of 3.  In this manner the claimed silane functional additive of claim 1 and claims 8, 9 and 15 is anticipated.
	To this various components can be added including, as reactive diluents, polyalkylene glycols reacted with isocyanatosilanes.  See paragraph 55 and 57.  This meets the claimed silane modified polymer of structure (I).  Paragraph 56 also teaches MS polymers, available from Kaneka, which are alkoxysilane terminated polyethers.  This also meets the claimed silane modified polymer of structure (I).
	Note that this reactive diluent also meets the requirement of a crosslinker.
	These polymers are specifically disclosed as being useful such that the skilled artisan would have anticipated the claimed combination of structure (I) and the silane functional additive as claimed.  
	Since each of the required components found in claim 1 are taught in EP ‘375 this anticipates the claimed composition.
	While this does not make specific reference of the “wherein” clause at the end of claim 1 note that products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable. If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims will be necessarily present.  If applicants are of the position that the prior art does not, in fact, possess the same properties as the claimed composition, the claimed composition should be amended to distinguish itself from the prior art.  
	For claim 2 note that both the MS polymers and the polyalkylene glycols taught in paragraphs 55 to 57 of EP ‘375 are polyethers.
	For claim 3 note that the polyol used to form the silylated polyurethane polymer can be polyethylene oxide (paragraph 16) which is water miscible and would result in a water miscible polyurethane polyol.
	For claim 4 note that the reaction of a polyalkylene glycol with an isocyanato silane (as found in paragraph 55) will result in such a linkage. On the other hand, the A group is not required such that a direct linkage (as found in the MS polymers) also meet this requirement.
	For claim 6 note that MS S203H, specifically taught by EP ‘375, as a dimethoxy-methylsilyl terminated polyether such that it meets these requirements.
	For claim 7, since the polymers found in paragraphs 55 to 57 are specifically referred to as reactive, this limitation will be met.
	For claims 8 and 9, note that this language allows for other reactants, specifically triisocyanates, such that this meets that claimed.  Note that reacting with polyol with the triisocyanates to form a hydroxyl terminated compound will form a polyol having a functionality of 3.  Again, polyethylene oxide is specifically taught in paragraph 16.
	For claim 10, as noted above the reaction between the triisocyanate and the polyol will result in this polymer.  
	For claim 12 note that catalysts are not required.  See for instance paragraph 39 which teaches the optional addition of a catalyst.
	For claims 13 and 14 see paragraph 61 which teaches using the composition of EP ‘375 as a coating.  
	
Claims 1 to 9 and 12 to 15 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston et al. in view of Ludewig et al.
	Johnston et al. teach hydrophilic sealants.  These are prepared from silane terminated polyurethanes as described in paragraph 18.  See also the polymers noted as Prepolymer A, B and C in paragraph 28.  These polyurethanes are terminated by silyl groups such that they will have 2 silane groups attached thereto and meet the requirement of structure (I).  Note that US 2007/0030145 (Ludewig et al.) is specifically disclosed as teaching useful silane terminal polyurethanes.  As can be seen form the teachings in Ludewig et al., paragraphs 12 and on, as well as the working examples, this polyurethane meets the requirement of the structure (I).  
	In addition to this, an ethylene oxide polyol component is added.  See paragraph 20 which teaches that the ethylene oxide is present in the polyol in an amount of at least 80 wt% or higher.  From this the skilled artisan would have anticipated a polyol having 100 wt% polyethylene oxide.  The polyol can be reacted with an isocyanate silane.  See the end of paragraph 20.  Of particular importance see that Silane A used in the working examples (defined in paragraph 26) is a polyoxyethylene polyol reacted with an isocyanatosilane.  This corresponds to the claimed silane functional additive.
	Note that both of these reactants result in crosslinking such that they also meet the requirement of a crosslinker.
	The teachings in Johnston et al. differ from that claimed in that it does not specifically teach a number of hydroxyl groups in the ethylene oxide polyol found in paragraph 20.  It does not specifically teach an ethylene oxide polyol having a functionality of three or four but the term polyol indicates two or more hydroxyl groups.  From this one having ordinary skill in the art would have been motivated by the teach-ings in Johnston et al. to adjust the number of hydroxyl groups in an effort to optimize and/or adjust the property associated therewith.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (does not require undue experimentation).  In this manner the selection of an ethylene oxide polymer having 3 or 4 hydroxyl groups would have been obvious over the teachings in Johnston et al.  In this manner claim 1 is rendered obvious.  
	For instance, consider the working examples that include Silane A (Examples 6 and 7, among others).  These differ from that claimed only in that they do not teach the number of hydroxyl groups.  In view of the general teaching of a polyol, though, one having ordinary skill in the art would have found the selection of a triol or tetraol to have been obvious.  
	While this does not teach the specific “wherein clause” as found in the end of claim 1, this would be a property that would be expected to be associated with the composition of Johnston since this is a property associated with the polyethylene oxide per se.  Furthermore, the presence of additional crosslinking groups, i.e. the alkoxysil-ane groups on the ethylene oxide polyol, would provide additional crosslinking to the resulting composition which would be expected to improve strength and elongation.  Furthermore the Examiner notes that applicants’ remarks indicate that this improvement is a direct result of ethylene oxide rather than the number of functional groups in the polyol.
	For claims 2, 4 and 6 note that the polyurethane in paragraph 18 and in Ludewig et al. meet this requirement.
	For claim 3 note that ethylene oxide is water miscible.
	For claim 5 see the amount of ethylene oxide polyol as found in paragraph 20 which meet this requirement.  Also see Example 7 which teaches such an amount.
	For claim 7, note that the presence of the silane functional groups in the ethylene oxide polyol will result in the inclusion thereof in the silylated polyurethane composition.
	For claims 8, 9 and 15, again note that Johnston et al specifically teach ethylene oxide and render obvious a functionality of three.
	For claim 12 note that paragraph 23 refers to amine catalysts that meet this requirement.
	For claims 13 and 14 see paragraph 24 which refers to sealants prepared form this cured product.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
6/28/22


/MARGARET G MOORE/Primary Examiner, Art Unit 1765